Per Curiam,
The single assignment of error relates to the refusal of the court to enter judgment for the defendant non obstante veredicto. On the decisive question of the negligence of the defendant’s superintendent the weight of the evidence was against the finding of the jury, but there was evidence which if believed would sustain the verdict. The court would not therefore have been warranted in directing a verdict against the plaintiff and since a new trial was not asked for there was no opportunity to set aside a finding by the jury which was apparently illy considered. On a motion for judgment non obstante veredicto the court cannot enter judgment against the verdict where there was a conflict of evidence on a material fact or any reason why binding instructions could not have been given. Dalmus v. Kemble, 215 Pa. 410; Duffy v. York Haven Water & Power Co., 233 Pa. 107; Sloan v. Railway Co., 231 Pa. 332.
The judgment is affirmed on the opinion of Judge Newcomb.